Citation Nr: 0807048	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-37 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The procedural history is somewhat complex.  Review of the 
claims file reflects that service connection was established 
for PTSD in a June 2005 rating decision.  A 30 percent rating 
was assigned, effective from the date of the claim.  That 
date was December 16, 2004.  The veteran was notified in a 
June 2005 letter.  

On January 23, 2006, the veteran's representative filed a 
claim for "entitlement to an increased rating for PTSD."  
Review of the record shows that the subsequent actions taken 
by the RO reflect that they interpreted the representative's 
statement not as a notice of disagreement (NOD) with the June 
2005 rating decision but rather as a claim for an increased 
rating in excess of 30 percent for PTSD.  Subsequently, in a 
November 2006 rating determination, the RO assigned an 
increased rating of 70 percent for PTSD, effective from the 
date that the claim for an increased rating was filed.  That 
date was construed as January 23, 2006.  

In subsequently dated statements and testimony, the veteran 
has clearly expressed his desire that his PTSD be rated in 
excess of 70 percent.  He has not expressed argument with any 
previous RO actions or determinations.  In effect, the above 
rating decisions, letters of correspondence, and other 
documents of records, reflect that the representative's 
January 2006 request for an increased rating was not intended 
as a NOD with the rating decision of June 2005 and will not 
be considered as such.  It is clear that it is the veteran's 
desire that his service-connected PTSD be rated in excess of 
the currently assigned 70 percent.  No other questions are 
for appellate consideration at this time.  See Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§§ 20.200, 20.302, (2007).  The decision is properly stated 
as on the title page of this decision.  

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

PTSD is now manifested by such symptoms as anger, social 
isolation, irritability, depression, impaired short and long 
term memory, severe impairment of attention and 
concentration, and the inability to work.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 (Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letter to 
the veteran from the RO in May 2006 specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the May 2006 VCAA 
letter.  Further, the RO will set the effective date for the 
increase awarded herein and provide any additional 
appropriate notice to the appellant.

Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were 
raised by the appellant or not, as well as the entire history 
of the veteran's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

The veteran's treatment records include a January 2005 
report.  At that time, the veteran's mood was angry, anxious, 
dysphoric, and depressed.  His affect was congruent with 
mood.  His insight was limited, and his judgment was 
impulsive.  His Global Assessment Functioning (GAF) score was 
35.  When examined by VA in April 2005, he worked part-time 
as a bus driver.  Manifestations of PTSD included insomnia, 
war related nightmares, feelings of guilt, intrusive war 
memories, and irritability, and anger.  He was depressed and 
a loner and felt disconnected from others.  He had a flat 
affect, and exhibited some exaggerated startle response.  The 
examiner described his impairment has significant.  His GAF 
score was 50.  

A private examiner reported in May 2006 that he had examined 
the veteran in August 2005.  At that time, when the veteran 
was calm and somewhat rested, he appeared quite warm and 
engaging.  When upset and poorly rested, his personal hygiene 
suffered, and he appeared disheveled and withdrawn.  He found 
that the veteran's attention and concentration were severely 
impaired.  While he was oriented time three, his long term 
and short term memory were impaired.  His ability to perform 
calculations was severely impaired.  As to activities of 
daily living, the examiner noted that the veteran was unable 
to work due to depression and resultant lack of sleep.  He 
spent his days trying to stay busy in order not to think 
about horrifying images of combat.  He was in financial 
straits and unrealistically continued to look for work 
despite being unable to perform even simple tasks at home.  
He was essentially isolated from others and had alienated 
himself from most of his family.  He currently lived with his 
son under strained circumstances.  His GAF score was 32.  

When examined by VA in May 2006, it was noted that the 
veteran attended group therapy and again working as a driver 
(tractor-trailer).  He was able to do this work as he did it 
on his own.  At the time of this exam, he was depressed, and 
his affect was blunted.  He was oriented times three, and his 
insight and judgment were fair.  He continued to be isolated 
from others.  His GAF score was 45.  

At the January 2008 personal hearing, it was noted that the 
veteran was unemployed.  While he had had worked at numerous 
jobs in the last three years or so, none of them lasted long 
due to frustration on his part and inability get along with 
others.  He continued to attend a weekly group therapy 
session at VA.  His symptoms included being afraid of the 
dark, memory impairment, anger, and he indicated that he was 
always on the alert.  

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
of the American Psychiatric Association (DSM-IV).  As 
indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
the GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health- illness and scores from 31 to 40 reflect some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoid friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

In this case, the veteran has exhibited deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively, as well as impaired impulse 
control, some neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships. He has also exhibited total 
social impairment and long and short term memory impairment.

The evidence reported above reflects that the veteran has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 70 percent and 100 percent ratings.  
Given that, and affording the veteran the benefit of the 
doubt on the question of the severity of the disability under 
consideration, the Board finds that the criteria for a 100 
percent rating for PTSD are met.  Therefore, entitlement to 
an initial 100 percent disability rating for PTSD is granted.  
In making this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  


ORDER
Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


